Case: 20-1800   Document: 91     Page: 1   Filed: 08/06/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   INGEVITY CORPORATION, INGEVITY SOUTH
              CAROLINA, LLC,
                 Appellants

                            v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

    MAHLE FILTER SYSTEMS NORTH AMERICA,
   INC., MAHLE FILTER SYSTEMS JAPAN CORP.,
  MAHLE SISTEMAS DE FILTRACIÓN DE MÉXICO
  S.A. DE C.V., MAHLE FILTER SYSTEMS CANADA
    ULC, KURARAY CO., LTD., CALGON CARBON
                   CORPORATION,
                       Intervenors
                 ______________________

                       2020-1800
                 ______________________

    Appeal from the United States International Trade
 Commission in Investigation No. 337-TA-1140.
                 ______________________

                       ORDER
                 ______________________

  Before MOORE, Chief Judge, SCHALL, and TARANTO, Cir-
                      cuit Judges.
Case: 20-1800     Document: 91      Page: 2    Filed: 08/06/2021




 2                                INGEVITY CORPORATION    v. ITC



 PER CURIAM.
     Before the court is the parties’ August 4, 2021, Joint Re-
 sponse to the Order to Show Cause. The parties do not re-
 quest that anything in the court’s opinion of July 21, 2021 re-
 main confidential. Accordingly,
     IT IS ORDERED THAT:
     The opinion issued under seal on July 21, 2021 is
 hereby unsealed.


                                     FOR THE COURT

 August 6, 2021                      /s/ Peter R. Marksteiner
    Date                             Peter R. Marksteiner
                                     Clerk of Court